Citation Nr: 0837773	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-18 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which continued a 10 percent rating for 
PTSD.  In a subsequent June 2003 rating decision,, the RO 
granted a 30 percent rating for PTSD, effective June 22, 
2001.  


FINDINGS OF FACT

1.  For the period from June 22, 2001 to July 2, 2008, the 
veteran's PTSD was primarily manifested by depression, anger, 
irritability, hypervigilance, sleep impairment and 
nightmares. 

2.  For the period since July 2, 2008, the veteran's PTSD has 
been manifested by depression, occasional panic attacks, 
extreme irritability, and conflicts with peers and coworkers.


CONCLUSIONS OF LAW

1.  For the period from June 22, 2001, to July 2, 2008, the 
criteria for a rating in excess of 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  Since July 2, 2008, the criteria for a 50 percent rating 
for the veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the RO sent the veteran evidence development letters 
dated in December 2004 and March 2007 in which the RO advised 
the veteran of the evidence needed to substantiate his claim 
for an increased rating for the issue on appeal.  The veteran 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claim.  
Additionally, the veteran was told of the general criteria 
used to award both disability ratings and effective dates by 
way of the March 2007 letter, and he was told the specific 
rating criteria applicable to his disability in a June 2008 
letter.  See Dingess/Hartman, supra; see also Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008)

Although the duty to notify was not completely satisfied 
until after the initial unfavorable decision on the claim by 
the AOJ, the Board finds no prejudice to the veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of Supplemental Statements of the Case 
(SSOCs) dated in May 2006, November 2006, and August 2008 
after complete notice was provided.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board has considered the recent case of Vazquez-Flores, 
supra, wherein the Court held that, for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  In this regard, the Board finds that 
the 2004, 2007, and 2008 notice letters substantially 
satisfied each of the elements discussed above.  The letter 
in 2007 substantially satisfied elements (1), (3), and (4), 
and the veteran was notified of the specific rating criteria 
at issue in the Statement of the Case (SOC) and in a letter 
dated in June 2008.  While there was not a specific 
preadjudicative notice letter provided, no useful purpose 
would be served in remanding this matter for yet more 
development.  As to the remaining elements identified in that 
holding, the veteran was questioned about his employment and 
daily life during the course of the VA examinations.  The 
Board finds that the notice letters given, and the questions 
directly asked on examination, show that a reasonable person 
would understand that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  For this reason, any failure to 
provide him with adequate notice is not prejudicial.  
Sanders, supra.   Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's VA 
treatment records.  The RO also arranged for him to undergo 
several VA examinations.  In short, the Board finds that VA 
has satisfied its duty to assist to the extent possible under 
the circumstances by obtaining evidence relevant to his 
claim.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Increased Rating - PTSD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  

The criteria of DC 9411 for each level of disability from 30 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

As noted, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  As will be 
discussed in greater detail below, the Board believes that 
staged ratings are appropriate in this case.  In this regard, 
the Board will initially address the period prior to July 2, 
2008.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 30 percent under 38 C.F.R. § 4.130, 
DC 9411 at any time during the time period at issue.  In 
essence, the medical evidence, consisting of a November 2001 
VA examination report, VA outpatient treatment reports dated 
from August 2001 to November 2006, and a May 2006 lay 
statement from the veteran's girlfriend demonstrated findings 
consistent with depressed mood, anger, irritability, panic 
attacks, hypervigilance, sleep impairment and nightmares.  
However, the veteran's disability was not manifested by, for 
example, flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long- term memory, 
impaired abstract thinking, or difficulty maintaining 
effective work and social relationships.

For example, VA outpatient treatment reports dated in August 
2001 reveal that the veteran was alert, oriented, and 
cooperative.  He was causally dressed and fairly well-
groomed.  He had fair eye contact and mild psychomotor 
retardation with normal speech patterns.  He was mildly 
guarded and his affect and mood were described as anxious.  
There was no evidence of suicidal or homicidal ideations, and 
no delusions or hallucinations.  He had good formal 
reasoning, good memory, and good concentration.  His insight 
and judgment were also described as good and he was reported 
to be goal-oriented.  At the November 2001 VA examination the 
veteran was noted to have been casually dressed and well-
groomed with good hygiene.  He reported that he lived with 
his girlfriend of two years.  He reported that he had been 
working as a motor vehicle operator for twelve years, and he 
enjoyed his job because his boss did not tell him what to do.  
He indicated the he enjoyed snowmobiling, motorcycling, and 
gambling at times.  He said he was angry he was unable to 
perform physical activity such as softball because his ankle 
swelled after fifteen minutes.  He was oriented in three 
spheres and his affect was full range and appropriate.  He 
reported his mood as depressed because he had been unable to 
work for the past few months.  Prior to that he indicated he 
was not depressed.  He denied delusions and hallucinations.  
He also denied paranoid thinking aside from some paranoid 
feelings revolving around his experiences with VA.  His 
thoughts were logical and goal-directed with normal flow.  He 
was free of any obsessive or ritualistic behavior.  While his 
judgment was noted to be slightly impaired because he flew 
off the handle easily, he indicated that this was more of a 
problem in the past which he was working to get under 
control.  He denied homicidal and suicidal ideations.  The 
examiner assigned a global assessment of functioning (GAF) 
score of 52 and reported that the veteran had severe anxiety, 
frequent panic attacks, and ongoing symptoms of PTSD.  

VA outpatient treatment reports dated in July 2002, October 
2002, and April 2003 document that the veteran denied 
depression at those times.  In March 2004 he was described as 
alert, oriented, cooperative, casually dressed and 
appropriately groomed with good eye contact.  His psychomotor 
activity was described as improved and he had normal speech 
patterns with a mildly constricted affect and mildly 
depressed mood.  There was no evidence of suicidal or 
homicidal ideations and no delusions or hallucinations.  His 
thought content was linear and goal-oriented and his insight 
and judgment were good.  In August 2004 similar findings were 
reported except that his eye contact was limited and his 
psychomotor activity was slowed.  Similar findings were 
reported in January 2005 and April 2005.  In August 2005 he 
was noted to again be alert, oriented, and casually dressed 
and appropriately groomed with fair eye contact, normal 
speech patterns, a constricted affect, an irritable mood, no 
suicidal or homicidal ideations, no delusions or 
hallucinations, and his thought process was linear and goal-
directed.  His insight and judgment were good.  He was noted 
to have chronic PTSD with a poor prognosis and symptoms of 
irritability, agitation, avoidance, and depression.  Similar 
findings were reported in October 2005.  

In November 2005 similar findings were again reported and the 
veteran was noted to be more depressed.  In December 2005 
similar findings were reported but his mood was reported to 
be improved.  Similar findings were reported twice in April 
2006 and once more in June 2006.  In November 2006 he was 
described alert and initially guarded but more cooperative as 
the interview progressed.  He was oriented in three spheres 
and casually dressed and not well-groomed.  His mood was 
depressed and his speech was clear, coherent, and goal-
directed.  His memory was fair.  He denied suicidal and 
homicidal ideations.  He was assigned a GAF score of 45.  

As noted, the veteran's girlfriend has submitted a lay 
statement in support of his claim.  She indicated that the 
veteran was forgetful, did not cook or do laundry,  and did 
not shower without being told by her.  She reported that he 
had anxiety, panic attacks, irritability, and depression.  
She also indicated that he was very impatient and was a 
compulsive spender.  She said he had few friends and did not 
like shopping due to panic attacks.  She also said he had 
trouble with authority.  Finally, she indicated that he had 
nightmares a few times a week.  While the Board has 
considered her reports, the Board finds that the degree of 
symptomatology she has described is already contemplated by 
the currently assigned 30 percent rating.  

Additionally, the veteran's treating physician at VA 
submitted a letter dated in June 2005 in which he indicated 
that the veteran was unemployable due to several service-
connected disabilities.  He stated that the veteran had pain 
in his ankles, wrists, arms, elbows, and back.  He also 
indicated that the veteran's PTSD was a factor in the 
veteran's unemployability.  However, he did not provide any 
evidence pertaining specifically to the veteran's symptoms of 
PTSD and in fact he suggested that a separate report should 
be provided by psychiatry.  For this reason, the Board finds 
this letter to be of no probative value as to the issue 
currently on appeal.

Overall, the Board finds that the aforementioned clinical 
findings reported on VA examination and during the course of 
outpatient treatment, as well as the lay statement of his 
girlfriend, support no more than a 30 percent rating under 
Diagnostic Code 9411 for the period from June 22, 2001, to 
July 2, 2008, which contemplates generally satisfactory 
functioning with some occupational and social impairment due 
to symptoms such as depressed mood, anxiety, occasional panic 
attacks, and chronic sleep impairment.  

With respect to the veteran's GAF scores, the November 2001 
VA examiner assigned a GAF score of 52, indicative of 
moderate symptoms, and the veteran was assigned a GAF score 
of 45 at VA in November 2006, indicative of serious symptoms.  
GAF scores are not, in and of themselves, the dispositive 
element in rating a disability, and the Board generally 
places more probative weight on the specific clinical 
findings noted on examinations, which describe his symptoms 
in detail and which do not demonstrate a degree of impairment 
consistent with more than a 30 percent rating prior to July 
2, 2008.  Prior to that date, the Board essentially finds 
that he was not shown to have occupational and social 
impairment with reduced reliability and productivity so as to 
warrant a rating in excess of 30 percent.  He did not have a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, impairment of short- and long- term 
memory, or difficulty in maintaining or establishing work and 
social relationships.  The kinds of problems he experienced 
were more akin to the criteria for a 30 percent rating.  
Consequently, a rating in excess of 30 percent is not 
warranted prior July 2, 2008.  

The Board will next address the period since July 2, 2008.  
In applying the evidence of record since that time to the 
rating criteria, the Board finds that the totality of the 
evidence supports the conclusion that the veteran's 
disability picture more closely approximates the criteria for 
a 50 percent rating since July 2, 2008.  In essence, the 
medical evidence, consisting of a July 2008 VA examination 
report, demonstrated findings consistent with mild memory 
abnormality, extreme irritability and conflicts with peers 
and co-workers.  

At the July 2008 VA examination, the veteran reported 
nightmares on a regular basis and irritability.  He said he 
was unable to work, and unable to maintain effective 
relationships.  He reported that he was divorced but was 
living with a significant other and that he had a poor 
relationship with her.  He was oriented in four spheres and 
his appearance and hygiene were appropriate.  The examiner 
said he was somewhat irritable and hostile but cooperative.  
His mood was depressed.  His speech was normal.  His 
concentration was normal.  The veteran reported intermittent 
panic attacks less than once per week.  Suspiciousness, 
delusions, hallucinations, and obsessional rituals were 
absent.  His thought process was normal and his judgment and 
abstract thinking were normal.  There was evidence of mild 
memory abnormality in that he would forget names and recent 
events.  He reported passive thoughts of death such as "life 
is not worth living" and he said he had one episode of 
suicidal ideation with a plan many years ago.  He denied 
homicidal ideations.  The examiner assigned the veteran a GAF 
score of 49.  She said the veteran had serious symptoms of 
PTSD with occasional panic attacks, extreme irritability and 
conflicts with peers and co-workers.  The examiner further 
concluded, however, that the veteran's unemployment was not 
completely attributable to his mental disorder.  She 
explained the veteran's chronic pain and limitations 
orthopedically were the main reasons he was unable to work.  
The veteran was noted to have difficulty establishing and 
maintaining effective relationships and difficulty 
maintaining family role functioning.  He had numerous 
failures of marriages and significant other relationships.  
He had no difficulty with recreation or leisurely pursuits, 
and no difficulty understanding commands.  

The Board finds that this evidence more closely approximates 
a 50 percent rating, but no more under Diagnostic Code 9411 
for the period since July 2, 2008.  Although his panic 
attacks were described as only occasional, which is 
contemplated by a 30 percent rating, the remainder of his 
disability picture more closely approximates that of 
occupational and social impairment with some reduced 
reliability and productivity due to symptoms such as 
impairment of memory; disturbances of motivation and mood; 
and difficulty maintaining effective relationships.  The 
Board has considered the veteran's reported that he had 
passive thoughts of death; however, he also reported only 
experienced suicidal ideation many years ago.  For this 
reason, and because the remainder of the symptoms set forth 
under the criteria for a 70 percent rating are absence, the 
Board finds that a rating in excess of 50 percent is not 
warranted.

The Board notes that the veteran was granted individual 
unemployability (a 100 percent rating) in February 2008 for 
his service-connected disabilities because he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  The veteran 
did not meet the schedular requirements to receive 
unemployability but he was found to have met the requirements 
under 38 C.F.R. § 4.16(a)(2) due to service-connected 
disabilities resulting from a common etiology or single 
accident.  The claim was granted effective from November 30, 
2006, the date the veteran filed the claim.  While the 
veteran indicated at his July 2008 examination that he 
believed that he was unemplolyable due to his PTSD, the 
examiner indicated that the veteran's unemployment was not 
completely attributable to his mental disorder.  She said the 
veteran's chronic pain and limitations orthopedically were 
the main reasons he was unable to work.  Consequently, the 
veteran is not entitled to 100 percent rating for his PTSD as 
he is not shown to be totally social and occupationally 
impaired as a result of his PTSD.  

With respect to the veteran's GAF scores, the July 2008 VA 
examiner assigned a GAF score of 49, which is the upper end 
of serious symptoms.  As noted, GAF scores are not, in and of 
themselves, the dispositive element in rating a disability, 
and the Board generally places more probative weight on the 
specific clinical findings noted on examinations and which do 
not demonstrate a degree of impairment consistent with more 
than a 50 percent rating since July 2, 2008.  Prior to that 
date, he was not shown to be deficient in most areas, and his 
speech was not been illogical, obscure, or irrelevant.  His 
grooming and hygiene were appropriate, and he was not shown 
to be totally unable to establish and maintain effective 
relationships.  He also did not experienced near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  The kinds of 
problems he experiences are more akin to the criteria for a 
50 percent rating.  Consequently, a rating in excess of 50 
percent is not warranted prior July 2, 2008.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In essence, the Board concludes that this disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the 50 
percent rating is a recognition of substantial industrial 
impairment.  However, as discussed in detail above, the VA 
examiner specifically found that the veteran's unemployment 
was due primarily to physical impairment, rather than his 
PTSD, and the Board believes that the degree of occupational 
employment resulting from this disorder is already 
contemplated by the 50 percent rating assigned.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

A rating for PTSD in excess of a 30 percent rating from June 
22, 2001, to July 2, 2008, is denied.  

A rating for PTSD of 50 percent since July 2, 2008, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


